Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of alcohol dehydrogenase mutant: Applicant is required to elect one species of alcohol dehydrogenase mutant by electing an alcohol dehydrogenase mutant having one amino acid sequence from N-terminus to C-terminus by electing SEQ ID NO: 1 having one of the following mutation(s): i) lysine at position 36 to isoleucine, ii) threonine at position 132 to aspartate, iii) asparagine at position 159 to aspartate, iv) lysine at position 210 to glutamate, v) threonine at position 248 to alanine, vi) glutamine at position 272 to leucine, and vii) all of lysine at position 36 to isoleucine, threonine at position 132 to aspartate, asparagine at position 159 to aspartate, lysine at position 210 to glutamate, threonine at position 248 to alanine, glutamine at position 272 to leucine, glutamine at position 136 to asparagine, phenylalanine at position 161 to valine, serine at position 196 to glycine, glutamate at position 214 to glycine, and serine at position 237 to cysteine. 
Species of plasmid as recited in claim 5:  Applicant is required to elect one species of plasmid selected from pET-28a(+) plasmid, pET-28b(+) plasmid and pET-20b(+) plasmid.
Species of coenzyme regeneration system as recited in claim 9:  Applicant is required to elect one species of coenzyme regeneration system selected from i) D-glucose and a glucose dehydrogenase, ii) a phosphite and a phosphite dehydrogenase, iii) a formate and a formate dehydrogenase, iv) a lactate and a lactate dehydrogenase, and v) glycerol and a glycerol dehydrogenase.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an no claims are generic as far as claim 1 recites a Markush group of distinct species.

The species of alcohol dehydrogenase mutants lack unity of invention because even though the inventions of these groups require the technical feature of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN 105936895 A.  A machine translation of CN 105936895 A is provided.
Each of the mutated positions relative to SEQ ID NO: 1 as recited in claim 1 are a separate special technical features. As such, the only single special technical feature shared among the recited species of alcohol dehydrogenase mutants is the remaining non-mutated structure of SEQ ID NO: 1 and/or the technical concept of an alcohol dehydrogenase having SEQ ID NO: 1 with substitutions.  However, CN 105936895 A disclose an alcohol dehydrogenase having SEQ ID NO: 1 of that publication that is identical to recited SEQ ID NO: 1 having substitutions (for example, S237A).  See CN 105936895 A, para. [0067].  As such, the species do not share a common special technical feature that makes a contribution over the prior art.

The species of plasmid as recited in claim 5 and species of coenzyme regeneration system as recited in claim 9 lack unity of invention because the groups do not share the same or corresponding technical feature.  Each species of plasmid and coenzyme regeneration system as recited has non-overlapping structure such that no common special technical feature is shared among them.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652